The plaintiff in error was convicted on a charge of unlawful possession of intoxicating liquor, and on the 26th day of September, 1927, he was sentenced to pay a fine of $150 and to be confined in the county jail for 60 days. From the judgment an appeal was duly perfected by filing in this court on October 20, 1927, a petition in error with case-made.
The Attorney General has filed a motion to abate, supported by the affidavit of G.H. Frampton, sheriff of Comanche county, showing that on the 22d day of March, 1928, Letch Hoskins, plaintiff in error, died, and that said affiant was present at the funeral held on March 24th.
In a criminal action, the purpose of the proceeding *Page 85 
being to punish the defendant in person, the action must necessarily abate upon his death.
It is therefore adjudged that the proceedings in this action do abate, and the trial court is directed to enter an order to that effect.